 

 

Exhibit 10.1

 

March 6, 2019

 

Dan Rushford, Chairman and CEO
Vet Online Supply Inc.
6500 Live Oak Drive
Kelseyville, CA 95451

 

Re: Resignation Letter

 

Dear Dan,

 

Pursuant with my current employer I hereby tender my resignation as a Director
of Vet Online Supply Inc. effective March 6, 2019.

 

Further, as my contribution to continue to support the company and for not
completing my responsibilities with the implementation of the cryptocurrency
business; I forfeit any/all stock and outstanding debts owed to me under any/all
contracts or any/all agreements as a party between myself and Vet Online Supply
Inc..

 

I have personally enjoyed working with you and your team, and look forward to
your success in the future.

 

Sincerely,

 

/s/ Hing N. Chan Hing N. Chan

 